ACCEPTED
                                                                                                        04-14-00812-CV
                                                                                            FOURTH COURT OF APPEALS

                                     Kristine Arlitt                                             SAN ANTONIO, TEXAS
                                                                                                    7/9/2015 6:49:13 PM
                                                                                                         KEITH HOTTLE
                                       Attorney at Law                                                           CLERK
            206 East Locust Street                                        500 Main Street
          San Antonio, Texas 78212                                     Kerrville, Texas 78028
              P.O. Box 90771                                              P.O. Box 295101
         San Antonio, Texas 78209                                      Kerrville, Texas 78029
          Telephone 210-821-6101
                                                                                         FILED IN
                                                                      Telephone 830-896-5101
                                                                               4th COURT OF APPEALS
          Telecopier 210-821-6105                                     Telecopier SAN
                                                                                  830-896-5102
                                                                                        ANTONIO, TEXAS
                                                                             7/9/2015 6:49:13 PM
July 9, 2015                                                                   KEITH E. HOTTLE
                                                                                     Clerk

Clerk of the Court                                            Via E-File
Fourth Court of Appeals
Bexar County Justice Center, Floor 3
San Antonio, Texas 78205

RE:    The Estate of Consuella Perkins Ulbrich, deceased
       Cause Number 2011-PC-0686
       Appeal Number 04-14-00812-CV

Dear Clerk:

Please take notice, I will not be available for any proceedings in the above referenced matter for the
following dates:

       July 20, 2015 to July 28, 2015
       September 3 to September 15, 2015
       October 22, 2015 to November 2, 2015
       December 17, 2015 to December 28, 2015

Respectfully, I request that no matters be set during these time periods.

As always, please feel free to contact me directly with any question at 210-269-6101.

Very truly yours,

/s/

Kristine Arlitt
Attorney at Law

cc:    Bill Bailey                                    Via E-Service
       Philip M. Ross                                 Via E-Service
       Amy Bitter                                     Via E-Service
       William D. Crist                               Via E-Service